Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-13-2005

Zhang v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3677




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Zhang v. Atty Gen USA" (2005). 2005 Decisions. Paper 124.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/124


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No: 04-3677

                                 JIAN ZHENG ZHANG,

                                             Petitioner

                                             v.

                     *ALBERTO R. GONZALES, Attorney General
                              of the United States,

                                             Respondent

                            *(Amended pursuant to F.R.A.P. 43(c))

                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                    (No. A78-299-072)

                    Submitted pursuant to Third Circuit LAR 34.1(a)
                              Friday, September 23, 2005

                          Before: ROTH, McKEE and FISHER,
                                    Circuit Judges

                           (Opinion filed: December 13, 2005)

                                        OPINION

McKEE, Circuit Judge.

       Jian Zheng Zhang petitions for review of a decision of the Board of Immigration

Appeals affirming the decision of an Immigration Judge in which the IJ denied Zhang’s

application for relief from an order of removal. For the reasons that follow, we will deny
the petition for review.

                                                  I.1



       Zhang filed an application for asylum, withholding of removal, and protection

under the Convention against Torture claiming that he had been under persecution

because of his early marriage (at the age of twenty-three) and he feared harm if returned

to China.2

       The IJ found Zhang removable because he lacked a valid entry document3 and

denied his applications for asylum and withholding of removal,4 and ordered him

removed to China. Zhang appealed to the BIA, which affirmed the decision of the IJ

without opinion. This timely petition for review followed.5


       1
       Because we write primarily for the parties, we will recite only the facts and
procedural history necessary for the disposition of this petition for review.
       2
         According to Zhang the legal age for marriage in China is twenty-five for males, but
according to the testimony of Harry Hongda Wu, Executive Director, Laogai Research
Foundation at the hearing before the House of Representatives Subcommittee on International
Operations and Human Rights of the One hundred and Fifth Congress, Second Session, dated
June 10, 1998, submitted by Zhang, the actual legal age for males to marry in China is twenty-
two.
       3
           The IJ did not sustain the second charge for fraudulent entry.
       4
         An application for asylum made in deportation/removal proceedings in also considered
to be a request for withholding of deportation/removal. Estrada v. INS, 775 F.2d 1018, 1020
(9th Cir. 1985)
       5
         Since the BIA summarily affirmed the IJ’s decision, we review the decision of the IJ as
the final decision of the BIA. Dia v. Ashcroft, 353 F.3d 228, 245 (3d Cir. 2003) (en banc). Our
review is limited to determining if the IJ’s ruling is supported by substantial evidence in the
record. Id. at 247. We therefore must determine whether a reasonable factfinder could make the

                                                  2
                                               II.

       To qualify for asylum, an individual must demonstrate he/she is a “refugee” as

defined in 8 U.S.C. § 1101(a)(42)(A). The Attorney General has discretion to grant

asylum to an alien who qualifies as a refugee. 8 U.S.C. § 1158(b). The Immigration and

Nationalization Act defines “refugee” as:

               any person who is outside any country of such person’s
               nationality or, in the case of a person having no nationality, is
               outside any country in which such person last habitually
               resided, and who is unable or unwilling to return to, and is
               unable or unwilling to avail himself or herself of the
               protection of, that country because of persecution or a well-
               founded fear of persecution on account of race, religion,
               nationality, membership in a particular social group, or
               political opinion.

8 U.S.C. § 1101(a)(42)(A). In order to meet this standard, an alien must possess “a

subjective fear of persecution that is supported by objective evidence that persecution is a

reasonable possibility.” Chang v. INS, 119 F.3d 1055,1166 (3d Cir. 1997). “The

applicant’s statements . . . must be viewed in the context of the relevant background

situation. ” Matter of Dass, 20 I.& N. Dec. 120, 125 (1989). However, an alien does not

have to show a clear probability of persecution in order to be granted asylum. As the

Supreme Court noted in INS v. Cardoza-Fonseca, 480 U.S. 421, 431 (1987), “[o]ne can

certainly have a well-founded fear of an event happening when there is less than a 50%

chance of the occurrence taking place.” If an alien establishes that he/she suffered past



same determination as the IJ based upon the administrative record that was before the IJ. If so,
the record supports the IJ’s ruling and we must deny the petition for review. Id. at 249.

                                                3
persecution, a rebuttable presumption arises that he/she has a well-founded fear of

persecution in the future. 8 C.F.R. § 208.13(b)(1).

       To qualify for withholding of removal under 8 U.S.C. § 1231(b)(3)(A), petitioner

must establish by “clear probability” that his/her life or freedom would be threatened

because of race, religion, nationality, membership in a particular social group, or political

opinion if removed to his/her native country. Tarrawally v. Ashcroft, 338 F.3d 180, 186

(3d Cir. 2003). “A clear probability means ‘more likely than not.’” Id. (quoting INS v.

Stevic, 467 U.S. 407, 429-30 (1984)).

       As stated above, the IJ denied Zhang’s claims for asylum and withholding of

removal for lack of credibility. That decision was based primarily on several factors.

First, the only ground cited for seeking asylum in Zhang’s application was that he feared

persecution for violating China’s family planning policy by marrying too early. A.R. 26-

27. In a subsequent statement, Zhang stated that he may be persecuted for practicing

Zhaun Gong. Then during his asylum hearing, Zhang stated that he may also be

persecuted for leaving China illegally. A.R. 28. The IJ was skeptical of the shifting

grounds for Zhang’s claims since his initial application had been denied. A.R. 29.

       The IJ found that Zhang’s asylum application had been prepared with the

assistance of counsel and that Zhang had it read to him in his native language before

signing it. A.R. 29. Despite these procedures, Zhang insisted on making new, unrelated

claims to support his application. A.R. 29-30. The IJ determined that as a result of the

various inconsistencies and additional claims to Zhang’s asylum application, his

                                              4
applications for asylum, withholding of removal, and protection under the Torture

Convention were not credible. A.R. 29,31. The IJ thus denied Zhang’s applications for

relief and ordered him removed to China. A.R. 31-31.

       The IJ’s credibility determination is supported by substantial evidence.

Accordingly, Zhang has not met his burden of establishing his eligibility for asylum,

withholding of removal, or protection under the Torture Convention. The record

illustrates several discrepancies in Zhang’s testimony following the denial of his initial

application. In addition, Zhang has failed to provide any explanation for including the

additional grounds after his initial asylum application had been denied. Therefore, a

reasonable fact finder could make the same determination as the IJ based upon the

administrative record that was before the IJ.

       We also conclude that the BIA did not err in affirming the IJ’s order without

opinion as the claim did not involve a novel fact situation or a question of law. 8 C.F.R. §

1003.01(e)(4).

                                            III.

       For all of these reasons, we will deny the petition for review.




                                                5